DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2021 has been entered. 
Drawings
The drawings were received on September 11, 2020.  These drawings are accepted by the Office.
Response to Amendments
Amendments filed March 14, 2021 are in compliance with 37 CFR 1.121 and have been fully considered. Amendments to the claims, drawings and specification are entered. 
 
Response to Arguments
Applicant’s arguments, see Remarks page 5, filed March 14, 2021, with respect to claim 6 objection have been fully considered and are persuasive in view of the amendment.  The objection of claim 6 has been withdrawn. 



Applicant’s arguments, see Remarks pages 5-7, filed March 14, with respect to Claims 1 – 2 and 4 – 5 rejection under 35 U.S.C. §103 as being unpatentable over Crowley et al. (U.S. Patent Application Publication 2018/0122128A1) in view of Nagai et al. (U.S. Patent Application Publication 2009/0130981A1) and further in view of Barrett (U.S. Patent 5486833A) and Steudel (U.S. Patent 6538597B1); Claims 6 - 7 and 9 - 10 rejection under 35 U.S.C. §103 as being unpatentable over Crowley in view of Bull (U.S. Patent 5160932A) and further in view of Nagai and further in view of Barrett and further in view of Steudel have been fully considered and are persuasive in view of the amendments.  The rejection under 35 U.S.C. §103 of the claims 1 – 2, 4 – 5, 6 – 7 and 9 – 10 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-7 and 9-10 allowed.

The following is a statement of reasons for the indication of allowable subject matter:  	
Regarding independent claim 1 as amended, none of the prior art of record discloses in combination “A method of operating a vertical incidence sounder to remove a directwave component of a return signal”, particularly characterized by the features of “generating a random modulated digital I/Q sounder waveform by creating a new signal from two other signals by the process of quadrature amplitude modulation, where I is an in-phase component of the waveform and Q is the quadrature component; transmitting a random modulated transmitted signal at a first frequency based on the sounder waveform;
repeating the transmitting step for a number of frequencies; 
wherein the transmitting signal is to be further processed as a reference signal; receiving the return signal, comprising the directwave component and a reflected component; 
performing a first cross-ambiguity process between the reference signal and the return signal; 
using a first peak value from the results of the first cross-ambiguity process to time and frequency align the return signal with the reference signal; 
using a nulling process to remove the direct wave component from the return signal as aligned in the preceding step, thereby producing a processed return signal; 
performing a second cross-ambiguity process between the transmitted reference signal and the processed return signal; 
and using a second peak value from the result of the second cross-ambiguity process to determine a time offset; 
and using the time offset to determine an ionospheric height ”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The Art on the record teaches several limitations of the claimed inventions but fails at least to teach generating a random modulated digital I/Q sounder waveform by creating a new signal from two other signals by the process of quadrature amplitude modulation, where I is an in-phase component of the waveform and Q is the quadrature component; and 
repeating the transmitting step for a number of frequencies; wherein the transmitting signal is to be further processed as a reference signal.

In that the dependent claims 2, 4 and 5 depend ultimately from allowable, independent claim 1, these dependent claims 2, 4 and 5 are allowable for, at least, the reasons for which independent claim 1 is allowable.

Regarding independent claim 6 as amended, none of the prior art of record discloses in combination “A vertical incidence sounder”, particularly characterized by the features of “two dipole antennas;
a signal generator for generating a random modulated digital I/Q sounder waveform by creating a new signal from two other signals by the process of quadrature amplitude modulation, where I is an in-phase component of the waveform and Q is the quadrature component;
a transceiver for transmitting and receiving a transmit signal and a return signal, the return signal having a directwave component and a reflected component;
wherein the transmitting step is performed by transmitting the a random modulated digital I/Q sounder waveform at a first frequency based on the sounder waveform and repeating the transmitting step for a number of frequencies;
a direct wave removal processor for performing the following tasks: receiving the return signal; 
performing a first cross-ambiguity process between the transmitted signal and the return signal; using a first peak value from the results of the first cross-ambiguity process to time and frequency align the return signal with the transmitted signal; 
using a nulling process to remove the direct wave component from the return signal as aligned in the preceding step, thereby producing a processed return signal; 
performing a second cross-ambiguity process between the transmitted signal and the processed return signal; and 
using a second peak value from the result of the second cross-ambiguity process to determine a time offset; and 
using the time offset to determine an ionospheric height”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The Art on the record teaches several limitations of the claimed inventions but fails at least to teach a signal generator for generating a random modulated digital I/Q sounder waveform by creating a new signal from two other signals by the process of quadrature amplitude modulation, where I is an in-phase component of the waveform and Q is the quadrature component;
wherein the transmitting step is performed by transmitting the random modulated digital I/Q sounder waveform at a first frequency based on the sounder waveform and repeating the transmitting step for a number of frequencies.

In that the dependent claims 7, 9 and 10 depend ultimately from allowable, independent claim 6, these dependent claims 7, 9 and 10 are allowable for, at least, the reasons for which independent claim 6 is allowable.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ballard et al. U.S. Patent 5943629A teaches a method and apparatus for real-time ionospheric mapping and dynamic forecasting;
Wilkinson U.S. Patent 5543806A teaches an  adaptive antenna arrays for HF radio beamforming communications;
Hiromori et al. U.S. Patent Application Publication 2005/0219117A1 teaches a transmission-reception apparatus and operation determination method thereof;
Arai et al. U.S. Patent Application Publication 2016/0295590A1 teaches a base station, radio communications system, and processing method in base station;
Paek U.S. Patent 10578748B2 teaches a high-performance time transfer using time reversal (T3R);
Raghupathy et al. U.S. Patent Application Publication 2018/0007655A1 teaches a coding in a positioning system;
Lee U.S. Patent Application Publication 2015/0134250A1 teaches a method of analysis of electron density of ionosphere;
Sasselli et al. European Patent Specification EP0946920B1 teaches a method and apparatus for real-time ionospheric mapping and dynamic forecasting;
Herbreteau et al. U.S. Patent 4554546A teaches a receiver for a sounder permitting the detection and measurement of phenomena linked with the earth’s environment;
Wilkinson U.S. Patent 5230076A teaches an ionospheric sounding;
Bibl U.S. Patent Application Publication 2002/0101917A1 teaches an iterative spectrum analysis of coded pulse sounding data;
Sankar U.S. Patent 8747321B2 teaches a structured random permutation pulse compression systems and methods;
Wei Xia et al. “A noise-constrained distributed adaptive direct position determination algorithm” in Signal Processing 135 (2017) p. 9-16;
Christopher L. Yatrakis “Computing the Cross Ambiguity Function - A Review”, THESIS Submitted in partial fulfillment of the requirements for the degree of Master of Science of Electrical Engineering Binghamton University, State University of New York, 2005, 131 pages;
Douglas J. Nelson, David C. Smith “Scale cross-ambiguity and target resolution” in Digital Signal Processing 19 (2009) p.194–200.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/PETER M BYTHROW/           Primary Examiner, Art Unit 3648